DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This application is a continuation of Application No. 16/838200, now Abandoned.
A preliminary amendment was received from applicant on 3/07/2022.
Claims 1-28 are canceled.
Claims 29-48 are new and are remaining in the application.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8480445 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are encompassed by, generic to, or inherent to claimed subject matter in the patent.
Drawings
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “first and second steerable propulsors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  No such features are shown in the drawing figures, only waterjets with steering nozzles are shown for the present invention.  Appropriate correction is required.
9.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
10.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
11.	The disclosure is objected to because of the following informalities:
	The specification does not include all parent applications and the status of each.
	No drawing reference numbers are included for the features of para. 12 below.
Appropriate correction is required.
12.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed “first and second steerable propulsors” are not found in the specification as are recited in the claims.  Claim limitations should be consistent with features found in and described in the specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure (specification and claims).  Correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 29-48 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
15.	The requisite material and/or structure for the claimed “first and second steerable propulsors” in not clear since such is not found in, explained or described in the specification. It is presumed that such are port and starboard steering nozzles as disclosed but this is not clear.
16.	The claimed limitation “the stability” lacks sufficient antecedent basis in claims 32 & 44.  It is suggested that applicant simply just remove “the” in front of “stability” in both these claims.
Claim Rejections - 35 USC § 102/103
17.	The following is a quotations of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 and 103(a) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
102(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

103(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

18.	Claims 29, 37 and 41 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Morvillo (US 2003/0054707 A1).  Morvillo discloses the claimed method and system for controlling a marine vessel having first and second steerable propulsors (steering nozzles) [102P, 102S] and first and second trim deflectors [129A, 129B], comprising: a processor [304] that is configured to induce, to the marine vessel, at least one of: a net yawing force by controlling at least one of the first and second steerable propulsors [102P, 102S] while at least partially countering a rolling force produced by the at least one of the first and second steerable propulsors by controlling at least one of the first and second trim deflectors [129A, 129B]; or a net rolling force by controlling at least one of the first and second trim deflectors [129A, 129B] while at least partially countering a yawing force produced by the at least one of the first and second trim deflectors by controlling at least one of the first and second steerable propulsors.  The disclosed system is inherently capable of counteracting induced rolling and yawing forces by controlling the two steerable propulsors and two trim deflectors.  Nevertheless, paragraph [0019] discloses that a system to counter excessive rocking and pitching due to rough seas is beneficial and control surfaces that can provide trimming forces could be used to counteract, pitch, roll and heave in real time to provide a more comfortable ride for a ship's occupants and cargo.  Therefore, providing such a system to counter excessive movements such as yawing and rolling forces would be beneficial in improving comfort and stability as would have been recognized by one of ordinary skill in the art.  The steerable propulsors are waterjet steering nozzles.
19.	Claims 30-36, 38-40 and 42-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morvillo (US 2003/0054707 A1), in view of the admitted prior art of applicant’s disclosure as indicated further in this paragraph.  Morvillo discloses all claimed features as indicated previously, except the explicitly inducing additional net yawing forces, maintaining neutral positions of steerable propulsors, inducing net trimming forces with steerable propulsors, increasing stability by controlling the steerable propulsors and trim deflectors, providing first and second vessel control signals from first and second vessel control apparatuses of particular degrees of freedom for providing net rolling and net trimming forces, a two-axis control apparatus, providing trim tabs or interceptors and an autopilot controller with the system. The disclosed system is considered capable of the claimed operation functionalities; nevertheless, providing such operation functionalities in any combination would enhance control of the marine vessel as desired as would have been recognized by one skilled in the art.  Reversing deflectors [104 P, 104S] are considered trim tabs or interceptors; nevertheless, paragraph [0017] discloses separate trim tabs and interceptors as is known in the art; providing such as is known in the art would enhance stability and control versatility for the marine vessel as would have been recognized by one skilled in the art, especially when considering applicant’s admitted prior art in this application disclosure (and in paragraph [0081] of the published specification of the most recent parent application) that a trim deflector can be any of trim tabs, interceptor or any other transom mounted device used by those of skill in the art to develop lifting forces for trimming purposes.  The disclosed system teaches multiple control apparatuses that deliver signals to operate the propulsors, trim deflectors and other control surfaces such as reversing deflector.  Providing any particular known control apparatus or control apparatuses operating in any degree of freedom, including an autopilot controller and/or a two-axis control apparatus such as a joystick as are all well known in the art to control movement of propulsors.  In addition, providing such a control apparatus or control apparatuses to control yaw, trim and roll with steerable propulsors, trim deflectors, trim tabs or interceptors in in a combination and arrangement as desired would have been recognized by one skilled in the art to facilitate ease of control and/or minimize manual operation as would have been expected, especially considering applicant’s admitted prior art in this application disclosure (and in paragraph [0077] of the published specification of the most recent parent application) that an autopilot interface as is known to those skilled in the art can be separately provided or integrated with a control processor or the control processor can comprise the autopilot such that the particular arrangement is not essential or critical for the disclosed or claimed invention, and additionally applicant’s admitted prior art in this application disclosure (and in paragraph [0083] of published specification of the most recent parent application) indicating that such two-axis trim/roll control device is one of many types of control devices known in the art and that other trim/roll controls may be used such that the particular type of control device is not critical or essential to the claimed invention.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.


Conclusion
20.	It is noted that the claims are nearly or exactly identical to that of the parent application.
21.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose methods/systems to control yaw, roll or trim for marine vessels.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
23.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/17/2021